 
Exhibit 10.3
 
Stock Agreement


This Stock Agreement (the “Agreement”), dated as of February 18, 2020, confirms
our understanding with respect to the issuance of Common Stock of Liberated
Syndication Inc. (the “Company”) to [NAME], member of Liberated Syndication’s
Board of Directors (the “Director”) with respect to the matters set forth
herein.
 
The Compensation Committee has awarded 25,000 shares of the Company’s common
stock (the “Stock”), subject to vesting and forfeiture clauses, to the Director.
The stock grant creates meaningful incentive for value creation initiatives. The
Compensation Committee has set forth the following vesting and forfeiture
clauses for these shares of stock.
 
1. Stock will vest on a quarterly basis for a period of one year.
The Director will retain 25% of the stock (6,250 shares) at the end of each
quarter of 2020.
 
2. Forfeiture
If the Director resigns, all unvested stock will be forfeited by the Director.
 
3. Change of Control
In the event of a Change of Control, all outstanding shares shall immediately
vest upon the date of the change of control. Change of Control shall be defined
as outlined in the Liberated Syndication Inc. 2018 Omnibus Equity Incentive
plan.
 
 
ACCEPTED AND AGREED TO:
 

 
By: _______________________________
Name:
 
Liberated Syndication Inc.
 
 
By: ________________________
Name:
Title:
 
 
